Citation Nr: 0204755	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 until July 
1968.  The veteran also has service in the National Guard and 
in the Reserves.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefit sought on appeal.

This matter was previously denied by the Board in a January 
2001 decision. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a June 2001 Order, the Court vacated the January 2001 
Board decision, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of Proceedings ("Joint Motion").  

The Board notes that the veteran has submitted evidence not 
yet considered by the RO.  This evidence consists of a letter 
from the veteran dated November 2001.  Pursuant to 38 C.F.R. 
§ 20.1304 (2001), additional evidence submitted following the 
issuance of a statement of the case must be referred to the 
RO for review and preparation of a supplemental statement of 
the case (SSOC), unless the benefit or benefits sought on 
appeal may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  Here 
the veteran, through his accredited representative, expressly 
waived RO consideration of this evidence in a January 2002 
memorandum.  

The Board further notes that the veteran was afforded a 
hearing before the undersigned in November 2000 in connection 
with his claim.  A transcript of the proceedings is 
associated with the claims file.



FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO 
denied service connection for residuals of a cerebrovascular 
accident.

2.  The evidence added to the record subsequent to the 
November 1997 rating decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying entitlement to 
service connection for residuals of a cerebrovascular 
accident, is final.  38 U.S.C.A. §§ 7105, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 20.302, 20.1104 (2001).  

2.  The evidence received subsequent to the November 1997 
rating decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for residuals of a cerebrovascular accident have 
not been met.  38 U.S.C.A. §§ 5108, 5103A, 5107(b), 7105 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural History

The issue of service connection for residuals of a 
cerebrovascular accident was first considered by the RO in a 
November 1997 rating decision.  At that time, service 
connection was denied.  While the veteran filed an NOD in May 
1998, a timely substantive appeal was never submitted, and 
therefore the November 1997 rating decision became final.  
The veteran was sent a letter to this effect in February 
1999.  That letter acknowledged the receipt of new evidence 
submitted by the veteran in connection with his appeal, and 
noted that a decision would be forthcoming as to whether that 
evidence was sufficient to reopen the veteran's claim.  By 
rating decision in March 1999, the RO determined that new and 
material evidence had not been presented.  The veteran 
disagreed with that decision and initiated this appeal.  

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in May 1999.  
Additionally, the following private medical records are 
associated with the claims file: treatment and operation 
reports dated April 1987 from the Regional Medical Center at 
Memphis; treatment reports dated May 1987 from the Semmes 
Murphy clinic; treatment reports dated October 1987 through 
February 1988 from Baptist Memorial Hospital; and treatment 
reports dated October 1987 through January 1989 from the 
United Physicians Foundation.  Moreover, a letter dated April 
1999 from Dr. J. is associated with the claims file.  A 
letter dated November 2001 from the veteran is also of 
record.  Moreover, a unit record of reserve training for the 
veteran's National Guard service is associated with the file.  
Finally, a transcript of the veteran's November 2000 hearing 
before the undersigned is of record.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that the requirements under the VCAA (as pertains 
to this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West Supp. 2001); 38 C.F.R. § 
3.6(a) (2001).  Active duty for training (ADT) is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22) (West 1991); 38 
C.F.R. § 3.6(c) (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual Background

Service personnel records reflect that the veteran was a 
member of the Army National Guard from December 1984 through 
December 1987.  For the period from December 1986 to December 
1987, no active duty, active duty for training, or full-time 
training duty dates were noted.  A U. S. Army Reserve 
Components Unit Record of Reserve Training for the period of 
March 16, 1987 to April 26, 1987 reflects a scheduled drill 
attendance date of March 25 and March 26.  The record further 
reflects that the veteran was absent from that scheduled 
drill training.  No additional training dates were noted for 
that time period.

The medical evidence of record reflects that the veteran was 
found lying on the ground beside his tractor on April 24, 
1987.  Private treatment records dated in 1987 and 1988 
reflect that the veteran suffered a ruptured left giant 
middle cerebral artery aneurysm, which required an emergency 
craniotomy for removal of the blood clot and for clipping of 
the aneurysm.  It was noted that the veteran subsequently had 
a stormy postoperative course and required a repeat 
craniotomy to reduce intracranial pressure by removing 
infarcted brain.  An April 1999 letter written by Dr. J. 
explained that in the course of the second operation, which 
extended into April 25, 1987, the veteran suffered a right-
sided cerebrovascular accident.  Dr. J. described this 
cerebrovascular accident as a "complete stroke."  A July 
1988 report written by Dr. W. of the University Physician's 
Foundation noted that the veteran recovered to the point that 
he had a severe expressive dysphasia and a right hemiparesis.  
The private medical records further show that the veteran 
underwent a left frontotemporal cranioplasty with methyl 
methacrylate in February 1988 at Baptist Memorial Hospital.  

Analysis

In November 1997, the RO determined that the evidence of 
record was insufficient to establish service connection for 
residuals of a cerebrovascular accident.  As previously 
noted, that decision became final.  Subsequent to the 
November 1997 decision, the veteran has submitted new 
evidence to the record.  The Board has thoroughly reviewed 
this evidence, and for the reasons discussed below, finds 
that the evidence presented subsequent to November 1997 does 
not constitute new and material evidence sufficient to reopen 
a claim of service connection for residuals of a 
cerebrovascular accident.  The evidence missing at the time 
of the November 1997 rating decision was evidence to 
demonstrate that the veteran's cerebrovascular accident was 
causally related to a period of active service.  Despite the 
submission of many new documents, such evidence is still 
lacking.  

The evidence submitted to the record following the November 
1997 rating decision includes private medical records dated 
May 1987 through January 1989 from the Semmes Murphy Clinic, 
Baptist Memorial Hospital, and the United Physicians 
Foundation.  Additionally, the newly submitted evidence 
includes an April 1999 letter written by Dr. J., as well as a 
transcript of the veteran's November 2000 hearing before the 
undersigned.  

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the private 
medical evidence noted above is not duplicative of records 
already associated with the file.  Moreover, this evidence 
demonstrates continued treatment for a ruptured aneurysm and 
resulting cerebrovascular accident, which occurred on or 
about April 24, 1987, when the veteran was found lying beside 
his tractor in a field.  Thus, this evidence is not 
cumulative or redundant, and the requirement under 38 C.F.R. 
§ 3.156(a) that the submission be "new" has been satisfied.  
Next, it must be determined whether the new evidence is also 
"material."  Here, the private medical records do not 
indicate or suggest that the veteran was engaged in active 
duty for training or inactive duty for training when the 
cerebrovascular accident occurred, nor do they suggest that 
the cerebrovascular accident was aggravated in the line of 
duty or the result of an injury incurred in the line of duty.  
Therefore, this evidence does not bear directly or 
substantially upon the specific matter under consideration, 
namely, whether the veteran's cerebrovascular accident was 
causally related to a period of service.  Accordingly, this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Having determined that the private medical records submitted 
subsequent to the November 1997 rating decision are not new 
and material, the same inquiry must now be undertaken with 
respect to the remaining evidentiary submissions.  The April 
1999 letter written by Dr. J. stated that the veteran had a 
history of a stroke secondary to a large middle cerebral 
artery aneurysm that was repaired on April 24, 1987.  It was 
also noted that during a second operation that extended into 
April 25, 1987, a right-sided cerebrovascular accident, 
completed stroke, occurred. The physician noted that to 
separate that event as to etiology would be virtually 
impossible.  Like the private medical records discussed 
previously, this April 1999 letter did not indicate or 
suggest that the veteran was engaged in active duty for 
training or inactive duty for training when the 
cerebrovascular accident occurred, nor does it suggest that 
the cerebrovascular accident was aggravated in the line of 
duty or the result of an injury incurred in the line of duty.  
Thus, while "new," this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and as such it is not "material" for the purposes of 38 
C.F.R. § 3.156(a).

The transcript of the November 2000 hearing before a Member 
of the Board is new in that it was not previously of record.  
However, this evidence fails to satisfy the requirement of 
materiality under 38 C.F.R. § 3.156(a), for the same reason 
that the other submissions have failed.  The testimony 
elicited at the hearing, delivered on behalf of the veteran 
by his wife, revealed that the veteran suffered a stroke on 
April 25, the day he was scheduled for drill in the National 
Guard.  She stated that the initial event took place on April 
24, 1987 on the veteran's property while he was cutting 
grass. The veteran's representative stated that although the 
veteran had not reported for duty on the 25th, there was 
nothing that would have prevented him from doing so had he 
not had a stroke secondary to the aneurysm.  The veteran's 
wife stated that in her opinion it should not matter whether 
the veteran was in the hospital when he suffered the stroke.  
She reasoned that since the stroke occurred on the date that 
the veteran was scheduled for active duty for training, he 
should be entitled to service connection.  The appellant 
testified that the veteran was in perfect health prior to 
April 24, 1987.  

The information contained in the hearing transcript, as 
described above, does not 
indicate or suggest that the veteran was actually engaged in 
active duty for training or inactive duty for training when 
the cerebrovascular accident occurred, nor does it indicate 
that the cerebrovascular accident was aggravated in the line 
of duty or the result of an injury incurred in the line of 
duty.  The hearing testimony only shows that the veteran did 
not report for drill duty because he suffered a ruptured 
aneurysm on April 24, 1987 and a subsequent cerebrovascular 
accident on April 25, 1987. Thus, the newly submitted 
evidence does not bear directly and substantially upon the 
specific matter under consideration, whether the veteran's 
residuals of a cerebrovascular accident were incurred or 
aggravated in the line of duty, or are otherwise attributable 
to service.  38 C.F.R. § 3.156(a).

As none of the evidence submitted subsequent to the last 
final decision rendered by the RO in November 1997 addresses 
the issue of whether a nexus exists between the veteran's 
cerebrovascular accident and a period of active service, this 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
request to reopen his claim of entitlement to service 
connection for residuals of a cerebrovascular accident must 
de denied.  38 U.S.C.A. § 5103A (f).

ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for residuals 
of a cerebrovascular accident, the appeal is denied.

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

